Title: To Alexander Hamilton from James McHenry, 31 January 1782
From: McHenry, James
To: Hamilton, Alexander


Baltimore 31st Jany. 1782
I reckon, my dear sir, among the contrasted events which have diversified my life, to have been made the confidant of the author of Publius, and as a Senator of Maryland to have been present at Mr Chase’s defence in our house of delegates against charges contained in your pieces. I send you the proceedings which have been published and letters which have been passed between Major Giles and myself upon this occasion. After you have considered the whole you will say what more I am to do. I withhold my opinion in this case in order that you may determine without the suspicion of a biass.
I have the honor
James McHenry
